 Case 3:21-cr-00022-BJB Document 49 Filed 07/21/21 Page 1 of 3 PageID #: 219
                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                       AT LOUISVILLE

UNITED STATES OF AMERICA                                                      PLAINTIFF


v.                                                    CRIMINAL ACTION NO. 3:21CR00022-1


JOHN SUBLESKI                                                                 DEFENDANT

                     UNITED STATES SENTENCING MEMORANDUM

                                       Electronically Filed


       The United States submits this sentencing memorandum. The United States respectfully

requests leave of the Court to file this memorandum late.

        I.      SUMMARY OF OFFENSE CONDUCT

       The United States agrees with offense conduct in the PSR.

        II.     SENTENCING GUIDELINES AND CRIMINAL HISTORY

       The United States agrees with the PSR that there is no applicable guideline in this case.

In addition, the criminal history shows only one criminal history point making the defendant a

criminal history category I.

        III.    18 U.S.C. SECTION 3553(a) FACTORS

       By all accounts, the facts of this case were of first impression with unusual circumstances

occurring in an unprecedented time. The context of Subleski’s criminal behavior occurred in a

challenging time for the community and law enforcement. There were challenges with the local

responses leading to federal involvement to protect the public.

       In this case both parties assessed risks and challenges to litigate the matter and those

challenges are reflected by the parties’ agreement. From the perspective of the government, the

particular facts of this prosecution are advantageous, but the charge is rarely used, generally

untested, and creates potential risks on appeal. In this agreement, the defendant would be waiving
 Case 3:21-cr-00022-BJB Document 49 Filed 07/21/21 Page 2 of 3 PageID #: 220
his right to appeal the sentence and conviction, which are considerable concessions to the

government in this case.

       Importantly, in respectfully requesting the court to accept the resolution, there was little to

no guidance from the Sentencing Guidelines as to what the appropriate resolution should be. While

the parties could look to other cases under the riot act, none would be sufficiently analogous to

guide the parties.   Therefore, the parties were left to negotiate a good faith resolution.       The

resolution saves the expense and resources for the parties and the Court of litigation, trial, and

post-conviction litigation.

       The resolution presented to the court by the parties in an agreement protects the public and

punishes the defendant. In addition, a term of supervised release with conditions will continue to

protect the public from any danger that Subleski may present. Under the factors in 18 U.S.C.

3553(a), the history and characteristics of Subleski support the proposed resolution. Subleski has

never served more than minor jail time. In this case, he has been incarcerated since February 2020.

Subleski has served over five month’s in prison for his actions. Individual’s like Subleski, with

minor to no criminal history, would be deterred by such repercussions for criminal behavior. In

addition, Subleski has received punishment for his criminal behavior and will continue to be

subject to supervision by the United States Probation for his term of supervised release. Subleski

will be required to forfeit his firearms and other property as part of his penalty. The United States

respectfully requests the Court impose conditions of release to include restrictions on social media

and internet usage and whatever other restrictions the Court deems necessary.            He will also

become a convicted felon. Therefore, he will no longer be allowed to legally possess firearms

which he has shown he cannot responsibly own.

       At the time of Subleski’s behavior, Louisville was still experiencing challenging times due

to violent activity some related to protests. All parties want to put that time behind us. Importantly,

the culminating result of Subleski’s arrest and prosecution was to likely save his life or the life of
  Case 3:21-cr-00022-BJB Document 49 Filed 07/21/21 Page 3 of 3 PageID #: 221
someone that could have been impacted by as his behavior with firearms as it continued to escalate.

The United States respectfully requests the court accept the plea agreement as it believes it is in

the interests of justice.


                                                Respectfully submitted,

                                                MICHAEL A. BENNETT
                                                Acting United States Attorney


                                                 s/Joshua Judd____________
                                                Joshua Judd
                                                Assistant U.S. Attorney
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                PH: (502) 582-5911


                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 21, 2021, I electronically filed the foregoing with the clerk of
the court by using the CM/ECF system, which will send a notice of electronic filing to counsel
for John Subleski.


                                                s/Joshua Judd________________
                                                Joshua Judd
                                                Assistant U.S. Attorney
